DETAILED ACTION
This is the final office action regarding application number 16/627423, filed on December 30, 2019, which is a 371 of PCT/CN2018/124564, filed on December 28, 2018, which claims benefit of CN201811469173.2, filed on November 27, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 01, 2022 has been entered. Claims 1-9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 01, 2022.  It is noted however; the claims are interpreted under best guess interpretation of the examiner since the specification and drawing do not provide clarity for a reasonable claim interpretation.
Drawings
The drawings are objected to because Fixed angle α is not clear in the Fig. 1 of the replacement sheet submitted 07/01/2022.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the applicant is requested to submit a clean copy of the amended abstract.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Beam back turning unit in claim 3 is interpreted as semi-reflective mirror as described in paragraph [131] of the specification and equivalents thereof. 
Energy regulating unit in claim 3 is interpreted as modulator and equivalents thereof. 
One-dimensional beam deflection unit is interpreted as condenser or equivalents thereof. 
Information processing module in claim 1 is interpreted as a computer as described in paragraph [77] of the original disclosure, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. CN 102699524 (hereafter Min) wherein the claims are interpreted under best guess interpretation of the examiner since the specification and drawing do not provide clarity for a reasonable claim interpretation.
Regarding claim 1,
Min teaches a method to laser texture a roller surface similar to the instant application. Min teaches
“evenly dividing a processing zone on a roller surface of a roller into roller processing units arranged end to end;” (Page 4, paragraph 4 teaches “the roller surface is processed with multiple spiral track without overlap,” Here multiple tracks without overlap corresponds to several roller processing units. The surface with tracks corresponds to processing zone.)
“determining a distribution scheme according to roller processing unit parameters and morphological parameters, the distribution scheme being an end-to-end, unordered and uniform distribution of texturing points  obtained by a design method of the end- to-end, unordered and uniform distribution of texturing points;” (Min teaches random signal generator generating random change in frequency and duty cycle to create a random, textured array pattern across the roller surface in page 5, paragraph 4-5. The random pattern corresponds to distribution scheme in the instant claim. Min further teaches obtaining different shapes, recess, micro-boss, empty points (corresponding to morphological parameters) by varying laser and roller parameters in page 5, paragraph 3-5.)
“determining output signals based on the distribution scheme of the end-to-end, unordered and uniform distribution of texturing points, machine tool parameters and laser parameters, the output signals comprising a laser output position signal, a beam energy regulation signal and a deflection signal of one-dimensional beam deflection unit that are calculated by an information processing module;” (The limitation is interpreted as an information processing module calculates different laser and machine parameters to generate the scheme, and corresponding signals.
 Fig. 4 teaches a numerical control roller lathe 11. The numerical control 11 controls the roller speed, laser spot diameter whereas random number generator controls laser pulse frequency and duty cycle in page 4,paragraph 4 and page 5, paragraph 4. Here, numerical control 11 and random number generator corresponds to information processing module in instant claim.
Page 3-4 teaches “several random signal generator for controlling respective corresponding pulse laser generating out-of-order pulse laser beam, after focusing, no overlapping of the processed multiple spiral track on the roller surface”. Here no overlapping of tracks corresponds to laser output position signal, generating pulse laser beam and focusing corresponds to beam energy regulation signal, and out-of-order beam  corresponds to deflection signal. These output signals are calculated by numerical control and random number generator.)
“laser texturing processing of the roller, wherein the laser output position signal is used for controlling a light source module to emit a laser beam;” (Fig. 1 and page 9, paragraph 2 teaches “the two random signal generator 5, which can be set on the control upper limit and lower limit of frequency, it sends a random disordered electric signal to control each pulse laser 4, two beams emitted by the pulse laser beam 3.”)

    PNG
    media_image1.png
    435
    496
    media_image1.png
    Greyscale

Fig. 1 of Min teaches a laser system for roller processing
“the beam energy regulation signal and deflection signal of the one-dimensional beam deflection unit are input into an individual laser terminal output module of a plurality of laser terminal output modules, respectively, to generate  unordered texturing points on the roller surface, and each individual laser terminal output module is used for processing one of the roller processing units.” (The limitation is interpreted as control signals are input to laser heads. Min teaches random signal generator controls the lasers such that the textured spots are dots, elliptical points, empty, null, long, short at a random order in page 8, paragraph 2. Hence, it is implied that beam energy and deflection signals are input to the laser processing heads to generate random array pattern on roller surface. Here, laser processing heads are output modules that receive signal from random number generator. 
Fig. 1 teaches two separate laser heads to texture separate spiral lines on a roller surface. Abstract teaches “multiple random signal generator for controlling a respective number beam pulse laser generated by the pulse laser beam after focusing. the surface of the roller track without overlap of the processed multiple spiral line”. Thus each laser head is used for processing individual processing unit.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable wherein the claims are interpreted under best guess interpretation of the examiner since the specification and drawing do not provide clarity for a reasonable claim interpretation.
Claims 2, 3, 5, 6, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Min as applied to claim 1 above, and further in view of Iguchi et al., US 4959275 (hereafter Iguchi) and evidenced by Socratic, 2016.
Regarding claim 2, 
Claim 2 is interpreted as the total roller surface is divided in multiple sections. Min teaches in Page 4, paragraph 4 “the roller surface is processed with multiple spiral track without overlap,” Here multiple tracks without overlap corresponds to several roller processing units.
Min does not explicitly teach that each processing zone is a rectangular area.
Iguchi teaches a process for micro pattern forming on the surface of a rolling roll. Hence Iguchi is from the same field as the instant claim. 
Iguchi teaches in Column 9, lines 48-56  “FIG. 4 shows one example of an enlarged front elevational view of a pattern of minute projections and indentations constructed on the surface of the roll, wherein a white background is a part not radiated with laser, i.e. a part not etched. The part indicated by hatched lines corresponds to a part irradiated with laser, i.e. a part to be etched. In FIG. 4, vertical and horizontal lines are drawn only for a sake of convenience and they are not actually present.” 

    PNG
    media_image2.png
    638
    571
    media_image2.png
    Greyscale

Fig. 4 of Iguchi teaches processing units
It is implied that the square shaped units in Iguchi correspond to rectangle as evidenced by Socratic below.

    PNG
    media_image3.png
    790
    973
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to divide the processing zone of Min in rectangular areas as taught in Iguchi. One of ordinary skill in the art would have been motivated to do so “so that the present invention can be realized without requiring substantial accuracy in the motor for the roll rotating device” in column 10, lines 5-8 in Iguchi.
 Regarding claim 3 , 
Claim 3 is interpreted as laser terminal output module includes a beam back turning unit to split the incident laser beam in to a reflected beam and a transmitted beam. The reflected beam passes through energy regulation and beam deflection units. 
Min does not explicitly teach a beam back turning unit, energy regulation and beam deflection units.
 Iguchi teaches a process for micro pattern forming on the surface of a rolling roll. Hence Iguchi is from the same field as the instant claim. 
Iguchi teaches in Fig. 8 spectroscopic mirrors 47a, 47b, 47c that splits the incident beam 30 to reflected and transmitted beams. The transmitted beam of 47a is incident on mirror 47b and gets divided again. Here mirrors 47 correspond to beam back turning unit.

    PNG
    media_image4.png
    462
    771
    media_image4.png
    Greyscale

Fig. 8 of Iguchi teaches a roller texturing system
The reflected beams from mirrors 47a, 47b, 47c are turned ON-OFF independently through optical modulators 37a, 37b and 37c. Here modulators 37 correspond to energy regulating unit.
The reflected beams pass through condenser 39 which focuses the beam on roller 1. Here condenser corresponds to beam deflection unit as it is changing the angle of the incident beam and focusing on the surface. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a beam back turning unit, energy regulation and beam deflection units to the laser processing head in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.)
Regarding claim 5, 
Claim 5 is interpreted as a design method estimates texturing points wherein the points do not overlap. Min does not explicitly teach estimating points. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.)

    PNG
    media_image5.png
    220
    169
    media_image5.png
    Greyscale

Fig. 10 of Iguchi teaches estimated pattern of textured points
Regarding claim 6, 
Claim 6 is interpreted as estimating texturing points wherein the points do not overlap by a design method. Min does not explicitly teach estimating points in cartesian coordinates in a processor. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.)
Regarding claim 9,
Claim 9 is interpreted as a distance between two texturing points in x and y axes is estimated in a processor along with the diameter of the textured points. Min does not explicitly teach estimating points in cartesian coordinates in a processor. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.)
Claims 4, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Min as applied to claim 1 above, and further in view of Iguchi et al., US 4959275 (hereafter Iguchi) as evidenced by Thorlabs, website 2015 (hereafter Thorlabs).
Regarding claim 4,
The claim is interpreted as beam back turning unit divides incident laser beam into reflected and transmitted beams based on the coating of its lenses. Beam energy regulation unit varies the reflected energy from 0 to 100%. The beam deflection unit deflects the reflected beam at a certain angle. The deflected beam is passed through a focus lens.
Min does not explicitly teach a beam back turning unit, energy regulation and beam deflection units.
Iguchi teaches optical modulators 37a, 37b and 37c  that can turn the beam off(100% attenuation) and on(0% attenuation). Hence the claimed range of 0 to 100% attenuation overlaps with the range taught in prior art. Here modulators 37 correspond to energy regulating unit.
The reflected beams pass through condenser 39 which comprises a plano concave lens that changes the angle of the incident beam. The plano concave lens is followed by a convex focusing lens that focuses the beam on the working surface. 
Iguchi teaches in Fig. 8 spectroscopic mirrors 47a, 47b, 47c that splits the incident beam 30 to reflected and transmitted beams. The transmitted beam of 47a is incident on mirror 47b and gets divided again. Here mirrors 47 correspond to beam back turning unit. Even though Iguchi does not explicitly teach coating on mirrors 47, it is evidenced from Thorlabs that a beam splitter coating on the mirror determines the ratio of divided energy between reflected and transmitted beams. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a beam back turning unit, energy regulation and beam deflection units to the laser processing head in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.

    PNG
    media_image6.png
    1057
    1744
    media_image6.png
    Greyscale

Screenshot of Thorlabs teaches coating on lens controls reflected to transmitted ratio of laser beam power
Regarding claim 7,
Claim 7 is interpreted as information processing module calculates different laser tool parameters. 
Fig. 4 in Min teaches a numerical control roller lathe 11. The numerical control 11 controls the roller speed, laser spot diameter whereas random number generator controls laser pulse frequency and duty cycle in page 4,paragraph 4 and page 5, paragraph 4. Here, numerical control 11 and random number generator corresponds to information processing module in instant claim.
Page 3-4 teaches “several random signal generator for controlling respective corresponding pulse laser generating out-of-order pulse laser beam, after focusing, no overlapping of the processed multiple spiral track on the roller surface”. Here no overlapping of tracks corresponds to laser output position signal, generating pulse laser beam and focusing corresponds to beam energy regulation signal, and out-of-order beam  corresponds to deflection signal. These output signals are calculated by numerical control and random number generator.
Min teaches in page 5, paragraph 4 “the number of random signal generator controls the corresponding laser emitted by the pulse laser to make the random disordered to change frequency and duty cycle, so that after passing through the focus of the focusing lens, processed each of the laser processing head of the laser speckle”. 
Regarding claim 8, 
Claim 8 is interpreted as information processing module calculates different laser tool parameters. Thus the claim has similar scope to claim 7 and therefore rejected under the same argument.
Response to Arguments
Applicant’s arguments filed on July 01, 2022 with respect to claim(s) 1-9 have been considered but are not persuasive.
The applicant provides his own interpretation of Min on pages 42-43 of the Remarks. The applicant interprets that Min has overlap of points and thus destroys the roller surface without presenting any experimental data. MPEP 716.01 (c) teaches  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."
In response to applicant's argument on page 43 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spectroscopic technology, splicing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues on page 43 that Min and Iguchi rely on random signal generators whereas the applicant uses a controlled scheme. It is evidenced by the Generating random number website below, a random number generator software or algorithm produce deterministic sequences of numbers that have many significant statistical characteristics in common with true random numbers. Thus it is implied that the generators in Min and Iguchi also depend on a controlled scheme to generate the random numbers. 

    PNG
    media_image7.png
    693
    1105
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    857
    1069
    media_image8.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761